DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite diving user profiles into a plurality of groups based on criteria and provide matching user profile groups. 
The limitation of dividing users of the plurality of terminal into a plurality of groups, and dividing users of a first and second gender into plurality of subgroups, and providing profile information of users, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a server”, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “server” language, “receiving” and “dividing” in the context of this claim encompasses the user manually receives the user profiles and dividing user profiles into groups for the purpose to match user profiles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of dividing profiles into groups) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claims recites generic computer elements such as system, memory, processor, communication interface, and recording medium.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both receiving and dividing user profiles for matching purposes amounts to no more than mere instruction to apply the exception using a generic computer component.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Storment et al. U.S. Patent Application Publication Number 2021/0065314 A1 (hereinafter Storment), and further in view of Vanhoucke et al. U.S. Patent Application Publication Number 2008/0080745 A1 (hereinafter Vanhoucke).

As per claims 1, 10, 11, Storment discloses a method of providing a mediation service of a server providing an mediation service between a plurality of terminals (see profile matching for dating service on page 1 section [0006]), the method comprising: 
receiving a plurality of profile information from the plurality of terminals (see user 101a create user profile description 103 and define interest 104 on page 7 section [0060] and Figure 1 and see user creates profile with profile description such as age, gender, location, interests, height on page 1 section [0007]); 
dividing users of the plurality of terminals into a plurality of groups based on a first criterion (see application use selection criteria to sort user profiles by criteria such as geographical location on page 2 section [0009]);  

dividing users of a first gender (to be taught by Vanhoucke) included in each group into a plurality of subgroups based on a second criterion different from the first criterion (see dividing user profile using a secondary selection criteria and also additional list of criteria for filtering profile on page 2 section [0009]);  
dividing users of a second gender (to be taught by Vanhoucke) different from the first gender, included in each group into a plurality of matching groups to correspond to each of the plurality of subgroups (see dividing user profile using a secondary selection criteria and also additional list of criteria for filtering profile on page 2 section [0009]);  and 
providing profile information of users included in each of the plurality of matching groups corresponding to each of the plurality of subgroups among the plurality of profile information to users included in each of the plurality of subgroups (see providing a generated list of candidate profiles that matches user interests on page 8 section [0068]).
Storment do not disclose expressly: dividing users of a first gender included in each group into a plurality of subgroups based on a second criterion different from the first criterion (see dividing user profile using a secondary selection criteria and also additional list of criteria for filtering profile on page 2 section [0009]);  
dividing users of a second gender
Vanhoucke teaches: dividing users of a first gender (see matching site a person seeking a similarity match to a male gender is not interested in seeing a female gender on page 3 section [0033]) included in each group into a plurality of subgroups based on a second criterion different from the first criterion;  
dividing users of a second gender different from the first gender (see matching site a person seeking a similarity match to a male gender is not interested in seeing a female gender on page 3 section [0033]), included in each group into a plurality of matching groups to correspond to each of the plurality of subgroups (see online dating site identify a person by visual characteristics that the user prefers on page 1 section [0013]).
Storment and Vanhoucke are analogous art because they are from the same field of endeavor, online dating matching service.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to diving user profile based on a first and second gender.  The motivation for doing so would have been to accommodate user preference (see page 3 section [0033] in Vanhoucke).  Therefore, it would have been obvious to combine Storment and Vanhoucke for the benefit of diving users by first and second gender to obtain the invention as specified in claims 1, 10, 11.

As per claim 2, Storment and Vanhoucke disclose the method of claim 1, wherein the first criterion is one of a country, cities, blood types, hobbies, and specialties of the users of the first gender (see country, location, age, gender, extracurricular activity, and Storment).

As per claim 3, Storment and Vanhoucke disclose the method of claim 1, wherein the second criterion is one of ages, hobbies, specialties, blood types, heights, and tastes of the users of the first gender (see country, location, age, gender, extracurricular activity, and height, weight, personality, education, employment, and sexual orientation on page 1 section [0007] in Storment).

As per claim 4, Storment and Vanhoucke disclose the method of claim 1, wherein the users included in each of the plurality of subgroups have the same feature (see visual characteristics on page 3 section [0018] and see user facial features on page 4 section [0029] in Storment) based on the second criterion (see dividing user profile using a secondary selection criteria and also additional list of criteria for filtering profile on page 2 section [0009] in Storment).

As per claims 5, 13, Storment and Vanhoucke disclose the method of claim 4, wherein the providing of the profile information of the users comprises providing profile information (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] such as the matching user’s facial features on page 4 section [0029] in Storment) of users included in a first matching group corresponding to a first subgroup among the plurality of matching groups to the users included in the first subgroup among the plurality of Storment).

As per claim 6, Storment and Vanhoucke disclose the method of claim 5, wherein the first matching group includes users selected based on a match history with the users of the first gender having the first feature (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] such as the matching user’s facial features on page 4 section [0029] in Storment) among the users of the second gender (see matching site a person seeking a similarity match to a male gender is not interested in seeing a female gender on page 3 section [0033] in Vanhoucke).

As per claims 7, 14, Storment and Vanhoucke disclose the method of claim 6, wherein the users included in the first matching group are selected based on a history of exchanging signs of mutual attraction with the users of the first gender having the first feature (see both users selected link with user option on page 4 section [0025] in Storment), a history of receiving signs of attraction from the users of the first gender having the first feature, a history of transmitting signs of attraction to the users of the first gender having the first feature, and a history of transmitting skip signals to the users of the first gender having the first feature (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on Storment). 

As per claims 8, 15, Storment and Vanhoucke disclose the method of claim 7, wherein the first matching group includes, among the users of the second gender, first users who have exchanged signs of mutual attraction greater than or equal to a first threshold value (see profile of facial feature characteristics is measured with a baseline of interpretation on page 3 section [0017] in Storment) with the users of the first gender having the first feature, second users who have received signs of attraction greater than or equal to a second threshold value (see profile of facial feature characteristics is measured with a baseline of interpretation on page 3 section [0017] in Storment)  from the users of the first gender having the first feature, third users who have transmitted signs of attraction greater than or equal to a third threshold value (see profile of facial feature characteristics is measured with a baseline of interpretation on page 3 section [0017] in Storment) to the users of the first gender having the first feature, and fourth users who have transmitted skip signals greater than or equal to a fourth threshold value to the users of the first gender having the first feature (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] such as the matching user’s facial features on page 4 section [0029] in Storment).

As per claim 9, Storment and Vanhoucke disclose the method of claim 8, wherein the providing of the profile information of the users comprises providing profile Storment). 

As per claim 12, Storment and Vanhoucke disclose server of claim 11, further comprising: a memory configured to store the plurality of profile information, information on the plurality of groups, and information on the plurality of matching groups (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] and see user profile is updated and stored on page 3 section [0019] in Storment). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janssens et al. U.S. Patent Application Publication Number 2014/0040368 A1.  Online Dating Matching Service with filter (see section [0178]).
Ahn et al. U.S. Patent Application Publication Number 2016/0043987 A1.  Online User Matching Service with matching criteria for interests in member profile (see section [0023]).
Sinclair et al.
Mason, Jr. et al. U.S. Patent Application Publication Number 2018/0046946 A1.  Social Network Matching Service with matching user preferences (see section [0026]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALAN S CHOU/Primary Examiner, Art Unit 2451